DETAILED ACTION
This action is responsive to the following communication: the RCE filed on 05/20/22.  This action is made Non-Final.
Claims 1, 7, 11, 19, 21-22 are pending claims.  Claims 1, 11, and 19 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/22 has been entered.
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 11, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20120233226 A1; hereinafter as ChenA) in view of Chen et al. (US 2012/0188191 A1; hereinafter ChenB).

With respect to claims 1, 11 and 19, ChenA teaches:
An operation object processing method (Fig. 3 and ¶ 0017; a method of managing files), an operation object processing apparatus (see Fig. 1 and ¶ 0009; electronic device 1), a non-transitory computer-readable storage medium (see ¶ 0010), comprising: 
receiving, by an application interface of a terminal device (see Fig. 1 and ¶ 0011; the detection module 101 is operable to detect multi-touch operations on the touch screen 11 in real-time), touch position information generated based on a multi-point touch operation on a touchscreen of the terminal device (see ¶ 0011; the multi-touch operation refers to a presence of two of more points of contact {~ touch position information}; Fig. 2A shows contacts on points “E” and “F” of the touch screen.  ¶ 0018; the multi-touch operation refers to a presence of two or more points of contact that are simultaneously sensed by the touch screen 11); 
determining, by the terminal device, a plurality of operation objects on the terminal device corresponding to the touch position information (see ¶¶ 0012-0013; the acquisition module 102 is operable to acquire file attributes of operating objects of the electronic device selected by the multi-touch operation, the file type of each of the operating objects may be a file or a folder); 
determining, by the terminal device, whether the plurality of operation objects comprise two or more object sets (see Fig. 2D and ¶ 0015-0016; if the operating objects include two or more folders {~object set}); and
responsive to determining the plurality of operation objects comprise two or more object sets (see ¶ 0016; if the operating objects include two or more folders, the execution module 103 may manage the operating objects by determining one of the two or more folders as a target folder):
selecting, by the terminal device, one of the object sets (see ¶ 0016; if the operating objects include two or more folders, the execution module 103 may manage the operating objects by determining one of the two or more folders as a target folder, and then moving the other operating objects into the target folder. The target folder may be determined according to a name of each folder, or time information when the folder is created. For example, a folder that is first created may be determined as the target folder); and
merging, by the terminal device, the plurality of operation objects, other than the selected object set, into the selected object set (see ¶ 0016; if the operating objects include two or more folders, the execution module 103 may manage the operating objects by determining one of the two or more folders as a target folder, and then moving the other operating objects into the target folder).
As set forth above, ChenA discloses using a multi-touch operation to select multiple objects (see ¶ 0011); wherein the multi-touch operation refers to a presence of two or more points of contacts that are simultaneously sensed by the touch screen (see ¶¶ 0011, 0018); therefore, it appears that ChenA suggests the limitations: receiving touch track information based on a multi-point gathering operation (see ¶ 0011, 0018); determining operation objects corresponding to starting positions of touch tracks according to the touch track information (Chen: see ¶ 0011; the multi-touch operation refers to a presence of two of more points of contact {~ touch position information}; Fig. 2A shows contacts on points “E” and “F” of the touch screen.  The touch position on contact points “E” is interpreted to be a starting position).
ChenA might not disclose the explicit language of touch track information and starting positions.  
ChenB is relied upon for teaching the limitations.  Specifically, ChenB discloses a method and a touch screen device (see ¶ 0006, 0063); the device configured to detect multi-point touch operation (see Fig. 2 and ¶ 0066; entering multi-select mode when the first touch point and the second touch point are simultaneously on the touch screen, with the first touch point corresponding to at least one object and the second touch point corresponding to at least one object); the device is further configured to receive, by an application interface of a terminal device touch position information generated based on a multi-point touch operation on a touchscreen of the terminal device comprising receiving touch track information based on a multi-point gathering operation (see Fig. 2 and ¶ 0065-0070; detecting a first touch point and a second touch point of the touch screen; a user may trigger the two touch points simultaneously; or the user may trigger one touch point corresponding to an object first, and keep the finger from leaving the touch screen, then trigger one touch point corresponding to an object with another finger while.  See ¶ 0072-0075; In multi-select mode, the user may continue to select other objects on the touch screen by clicking with two fingers simultaneously, each of the selected objects will be set to the selected state if it was in the unselected state before the selection. In multi-select mode, the user may also continue to move the two fingers simultaneously on the touch screen to form a closed touch track. Similarly, objects corresponding to a region defined by the closed touch track will be set to the selected state if they were in the unselected state before the selection. In an implementation, objects corresponding to a region defined by the closed touch track may comprise objects located entirely inside said region, but the present invention is not limited thereto, in another implementation, objects corresponding to a region defined by the closed touch track may also comprise objects partially intersecting with the boundary of said region); 
determining, by the terminal device, a plurality of operation objects on the terminal device corresponding to the touch position information by determining operation objects corresponding to starting positions of touch tracks according to the touch track information (see Fig. 2 and ¶ 0065-0070; detecting a first touch point and a second touch point of the touch screen; a user may trigger the two touch points simultaneously; or the user may trigger one touch point corresponding to an object first, and keep the finger from leaving the touch screen, then trigger one touch point corresponding to an object with another finger while.  See ¶ 0087-0090; start points).
Both ChenA and ChenB each disclose multi-point touch operation with ChenB discloses additional features of the multi-point touch operation that a person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized to add to the multi-point touch operation of ChenA because both multi-point touch operation serve the purpose of selecting multiple objects on the touch screen.  As suggested by ChenB, one would be motivated to make such a combination is to simplify the user operation (ChenB: see ¶ 0004-0005).

Claims 7, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over ChenA and ChenB further in view of Weng (US 2013/0203468 A1; hereinafter as Weng).

With respect to claims 7, 21-22, the rejection of claim 1 (11, 19) is incorporated.  ChenA and ChenB do not explicitly disclose: merging the operation objects according to a confirmation instruction from a user.
Weng discloses a similar method of merging selected objects using multi-touch gesture (see Fig. 4 and ¶ 0014-0016, 0075; multi-touch gesture which includes a selection of a first interface element 370a and a second interface element 370b) comprising: merging the operation objects according to a confirmation instruction from a user (Weng: see Fig. 3, 6 and ¶ 0062-0064, 0074; present a prompt via the touch screen display to request confirmation to merge the first contact with the second contact; the prompt may ask the user to confirm, cancel, or modify merging of the contact records).
Both ChenA and Weng each disclose multi-point touch operation with Weng discloses additional feature of obtaining a confirmation instruction from a user before merging.  Thus, a person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized to add to the feature of obtaining the confirmation instructions from a user disclosed in Weng to the merging operation of ChenA because both multi-point touch operation serve the purpose of merging selected objects together.  One would be motivated to incorporate the confirmation instructions before merging operation to perform the merging operation according to user’s instructions; thus, more accurately performed the merging operation based on the user’s intent (Weng: see ¶ 0062-0064).


Response to Arguments
Applicant’s arguments with respect to claims 1, 7, 11, 19, 21-22 have been considered but are moot because of the new ground of rejection.

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For example:
Lee (US 2014/0152597 A1) – a method and device for managing a plurality of objects displayed on a touch screen (see ¶ 0014).  Multiple objects can be selected using multi-touch input (¶ 0063), the touched objected are selected and combined into a set and display the set of the touched objects on the touch screen (see ¶ 0063).
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179